                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

BENCHMARK ELECTRICAL
SOLUTIONS, INC.,

             Plaintiff,

v.                                                    No. CV 18-436 MV/CG

DANCAR ENERGY
CONSTRUCTION, LLC., et al.,

             Defendants.

                          ORDER SETTING MOTION HEARING

      THIS MATTER is before the Court on Plaintiff’s Motion to Compel Interrogatory

Answers and Production by Defendant National Specialty Insurance Company, (Doc.

82), filed December 16, 2019.

      IT IS HEREBY ORDERED that a Motion Hearing will be held on January 15,

2020, at 10:00 a.m. in the United States Courthouse, 100 North Church Street, Las

Cruces, New Mexico, Organ Courtroom.

      IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
